Exhibit 7.1 Joseph Decosimo and Company, PLLC Tallan Building Suite 800 – Two Union Square Chattanooga, TN 37402 www.decosimo.com Toll Free: [800] 782-8382 Voice: [423] 756-7100 Fax: [423] 756-0510 October 29, 2010 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: First Security Group, Inc. Commission File Number 000-49747 We have received a copy of and are in agreement with statements made by First Security Group, Inc. in Item 4.02 captioned “Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review” of Form 8-K dated October 29, 2010. /s/ Joseph Decosimo and Company, PLLC Joseph Decosimo and Company, PLLC
